DETAILED ACTION
Claims 1-9 and 15-19 are pending and currently under review.
Claims 10-14 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/08/2021 has been entered.  Claims 1-9 and 15-19 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 12/10/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Fitzgibbon on 3/10/2021.
The application has been amended as follows: 
In claims 17 and 18: replace the recitation of “the alpha phase” with “an alpha phase”.

Allowable Subject Matter
Claims 1-9 and 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 15 are directed to an isotropic magnet alloy having a composition as claimed.  There is no prior art of record that teaches or suggests the aforementioned features.
The closest prior art of record is: 1) Oda et al. and Tanaka et al. as relied upon in the previous office action, and 2) Urata et al. (US 2010/0097171).  Oda et al. and Tanaka et al. disclose non-oriented (ie. isotropic) magnetic sheets as explained in the previous office action.  However, Oda et al. and Tanaka et al. do not teach an inclusion of Gd as claimed.  Furthermore, there is no prior art or motivation that discloses including the specific amount of Gd from 0.11 to 0.15 weight percent as claimed in the scope of a soft magnetic Fe-Co alloy.  Urata et al. discloses a broadly overlapping magnet composition [claims1-4].  However, Urata et al. is directed to an anisotropic magnetic material, which is contrary to the instant claims [0044, 0053].  Therefore, there is no prior art of record that teaches or suggests all of the claimed limitations together.

Response to Arguments
The previous rejections over Oda et al. and Tanaka et al. have been withdrawn in view of applicants’ amendments and arguments.

Conclusion
Claims 1-9 and 15-19 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/NICHOLAS A WANG/Examiner, Art Unit 1734